Citation Nr: 1402206	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  07-35 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD), to include the threshold issue of whether new and material evidence has been received to reopen a claim of service connection for PTSD. 

2.  Entitlement to service connection for cervical strain.

3.  Whether new and material evidence was received in order to reopen a claim for service connection for a low back disorder. 

4. Whether new and material evidence was received in order to reopen a claim for service connection for a stomach disorder. 

5. Whether new and material evidence was received in order to reopen a claim for service connection for leg cramps. 




REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION


The Veteran served on active duty from June 1971 to August 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions that were issued by the Regional Office & Insurance Center (RO) in Philadelphia, Pennsylvania. 

To best reflect the scope of the reopened claim of entitlement to service connection for PTSD, the Board has recharacterized the issue more broadly to include any psychiatric disorder extant.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran testified before the undersigned Acting Veterans Law Judge at a June 2010 hearing.

The Board previously denied the issues to reopen (listed on the title as issues (1), (3)-(5) in a June 2011.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (CAVC or Court), which issued an order in December 2012 approving a Joint Motion for Partial Remand (JMPR).  Those issues are now returned to the Board for action consistent with the JMPR.  

The Board's June 2011 decision also remanded a claim of entitlement to service connection for cervical strain and right ear hearing loss.  

With regard to cervical strain, the RO issued a supplemental statement of the case in July 2012 indicating its completion of the development directed by the Board's June 2011 remand.  See 38 C.F.R. § 19.38.  Thus, that issue is again before the Board for further appellate consideration.  

With regard to hearing loss, the RO issued a rating decision in August 2012 granting the relief sought for that issue in full.  The Veteran has not filed a notice of disagreement (NOD) disagreeing with any appealable determination made in the August 2012 rating decision, including the schedular rating or effective date assigned by the RO.  Thus, hearing loss is not currently before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The reopened issue of (1) entitlement to service connection for a psychiatric condition, plus the original issue of (2) entitlement to service connection for cervical strain, and the issues of whether new and material evidence was received in order to reopen the claims for service connection for (3) a low back disorder, (4) a stomach disorder, and (5) leg cramps, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran's claim for service connection for PTSD was previously denied in a March 2005 rating decision; he was notified of this decision and his appellate rights, but he did not perfect a timely appeal from that decision.
CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has submitted an application to reopen a claim of entitlement to service connection for PTSD.  As previously detailed by the Board in June 2011, this claim was denied by the RO in a March 2005 rating decision.  The RO determined that the Veteran was not diagnosed with PTSD and did not have a verified stressor.  The evidence gathered at that time included the service treatment records, service personnel records, private treatment records, and VA treatment records.

Although he submitted a timely notice of disagreement (NOD) with respect to other issues decided in that same March 2005 rating decision, his NOD omitted any mention of the PTSD claim.   New and material evidence was not submitted within the appeal period following the September 2006, and additional service department records have not since been received.  

Accordingly, the March 2005 rating decision is final as to evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.201, 20.302;

The Board takes notice of footnote (1) in the JMPR indicating that the last final denial of the PTSD claim was in a March 2003 Board decision.  The parties, however, did not identify any basis for this statement, and they otherwise did not disagree with the Board's determination that this claim was last denied in an unappealed March 2005 rating decision.  As such, the footnote to the JMPR is not a binding agreement to which the Board can comply when considering the date of receipt of the Veteran's instant application to reopen.  See Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006).

Since the March 2005 rating decision, the Veteran has submitted a favorable medical opinion from a private psychiatrist who evaluated him in September 2013.  This psychiatrist's report provides a favorable opinion relating the Veteran's current psychiatric condition to his service.  

This September 2013 psychiatric report is new, and it is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii) and McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), for determining whether a VA examination is necessary.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board accordingly finds that new and material evidence has been received to reopen the claim for entitlement to service connection for PTSD.  Hence, the appeal to this extent is allowed, subject to further development directed herein below.  


ORDER

Because new and material evidence has been received to reopen the claim of service connection for PTSD, the appeal to this extent is granted.   


REMAND

A.  Psychiatric Disorder

In the JMPR, the parties agreed that further efforts were necessary to attempt to obtain treatment records from the San Juan VA medical center (VAMC) dated from 1974 to 1975.  

It appears that the Veteran's attorney has since tried to obtain those records, but has been unsuccessful.  An October 2013 brief describes these efforts, including the attorney's concern that further efforts to attempt to obtain them would be futile.  The Board disagrees as VA has an obligation to undertake as many attempts as are necessary to obtain such records.  Because it is not clear that all avenues to obtain the records have been pursued, the Board is, at present, unable to find that all necessary attempts have been made or that any further efforts would be futile.

B.  Cervical Spine

The Board previously remanded the claim of service connection for a cervical spine disorder to obtain a VA examination.  That examination was conducted in July 2011, but is insufficient to decide the claim.  Notably, the VA examiner commented that he "could find nothing in the [Veteran's] C-file about him being treated for any neck or cervical pain or condition," and he could also "find nothing in the C-file that addresses a motor vehicle accident (MVA) or injury while wrestling."  

The VA examiner is incorrect.  The Veteran's service treatment records (STRs) document neck complaints on numerous occasions, and they show treatment for shoulder complaints following a MVA (notated in the STRs as an "A.A." (auto accident)).  As such, the July 2011 VA examination is not adequate to decide the claim.  A new VA examination is therefore necessary.  

C.  Low Back, Stomach, Leg Cramps

As the parties to the JMPR agreed, the remaining issues on appeal are intertwined and must be remanded together.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the record custodian at the VA medical center in San Juan, Puerto Rico, or other records depository, to attempt to obtain all of the Veteran's outstanding VA treatment records, including those from 1974 and 1975.

His more recent VA treatment records should also be associated with the claims file until the matter is recertified to the Board.  

2.  If, after making all necessary attempts to obtain the missing VA treatment records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claims, including, but not limited to, notice that VA will decide the claims based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence. 

3.  After completing all development set forth in paragraphs 1-2 above, arrange for the Veteran to undergo a VA orthopedic examination.  

Accordingly, the examiner is asked to review the entire record.  Based on this review, the examiner is asked to address whether it is at least as likely as not (i.e., is it at least equally probable) that a current cervical spine (neck) condition had its onset directly during service, became manifest within a one-year period following discharge from service, or is otherwise causally related to any event or circumstance of the Veteran's active service. 

In addressing this determination, the examiner's attention is directed to a documented motor vehicle accident during service (notated in the STRs as an "A.A." (auto accident)), plus his complaints of neck pain on several different occasions.  

In answering all questions, please address whether there is any medical reason to believe or disbelieve the Veteran's recollection of his symptoms during and after service.  

More generally, in answering all questions, please articulate the reasoning upon which you base your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how those facts and information justify your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

4.  After completing the requested actions, and any follow-up notification and/or development arising from the action taken in directives 1-4 above, readjudicate all remanded claims with consideration of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



________________________________________________
Alexandra P. Simpson 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


